Citation Nr: 1129317	
Decision Date: 08/09/11    Archive Date: 08/16/11

DOCKET NO.  07-24 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 


INTRODUCTION

The Veteran had active service from March 2004 to March 2006.      

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in September 2006 of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  In March 2009, the Board remanded this matter for additional development.  


FINDINGS OF FACT

1.  Under VA regulations, the Veteran does not have a hearing loss disability in his right ear.  

2.  The Veteran's hearing loss in his left ear is not related to service, or to a service-connected disorder.   


CONCLUSION OF LAW

A hearing loss disorder was not incurred in or aggravated by active service, and is not related to a service-connected disorder.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.306, 3.310 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In the interest of clarity, the Board will initially discuss whether the claim decided here has been properly developed for appellate purposes.  The Board will then address the merits of the claim, providing relevant VA law and regulations, the relevant facts, and an analysis of its decision.


I. Veterans Claims Assistance Act of 2000

The Board must determine whether the claimant has been apprised of the law and regulations applicable to this matter, the evidence that would be necessary to substantiate the claim, and whether the claim has been fully developed in accordance with the Veterans Claims Assistance Act of 2000 (VCAA) and other applicable law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002).

VA is required to provide notice of the VCAA to a claimant as required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1).  More specifically, VA is required to notify a claimant of the evidence and information necessary to substantiate a claim and whether the claimant or the VA is expected to provide the evidence, and is required to request from the claimant any other evidence in his or her possession that pertains to the claim.  Id.

VA provided the Veteran with several VCAA notification letters dated between May 2006 and March 2009.  38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159.  In these letters, the Veteran was informed of the elements of his claim, and of the evidence necessary to substantiate the claim.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran was advised of the respective duties of the VA and of the Veteran in obtaining evidence needed to substantiate his claim.  VA requested from the Veteran relevant evidence, or information regarding evidence which VA should obtain.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also 73 Fed. Reg. 23353 (the requirement of requesting that the claimant provide any evidence in his/her possession that pertains to the claim was eliminated by the Secretary [effective May 30, 2008] during the course of this appeal, and this change eliminates the fourth element of notice as required under Pelegrini).  The Veteran was provided with VCAA notification prior to the adverse rating decision on appeal.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2007) (VCAA notice must be provided to a claimant before the initial unfavorable RO decision).  And the Veteran's claim has been readjudicated in the statement of the case (SOC) and supplemental SOC (SSOC) of record.  See Overton v. Nicholson, 20 Vet. App. 427 (2006) (a timing error may be cured by a new VCAA notification letter followed by a readjudication of the claim).    

VA must also make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim. 38 U.S.C.A. § 5103A.

The VCAA provides that the assistance provided by the Secretary shall include providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary, as further defined by statute, to make a decision on the claim. 38 U.S.C.A. § 5103A.

In this matter, the Board finds that VA's duty to assist has been satisfied as well.  VA afforded the Veteran the opportunity to appear before one or more hearings to voice his contentions.  VA obtained medical records relevant to this appeal.  And the Veteran has undergone VA compensation examination for his claim.     

In sum, the facts relevant to this appeal have been properly developed and there is no further action to be undertaken to comply with VA's duties to notify or assist the Veteran in this appeal.  Therefore, the Veteran has not been prejudiced as a result of the Board deciding his claim here.  

II.  The Merits to the Claim for Service Connection

The Veteran claims service connection for hearing loss.  The RO denied the Veteran's claim in the September 2006 rating decision on appeal.

Service connection for VA compensation purposes will be granted for a disability resulting from disease or personal injury incurred in the line of duty or for aggravation of a preexisting injury in the active military, naval or air service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2010).  When a Veteran seeks service connection for a disability, due consideration shall be given to the supporting evidence in light of the places, types, and circumstances of service, as evidenced by service records, the official history of each organization in which the Veteran served, the Veteran's military records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154 (West 2002); 38 C.F.R. § 3.303(a) (2010).

Service connection may be awarded where the evidence shows that a Veteran had a chronic condition in service or during an applicable presumptive period and still has the condition.  38 C.F.R. §§ 3.303(b), 3.307, 3.309 (2010).  If there is no evidence of a chronic condition during service or during an applicable presumptive period, then a showing of continuity of symptomatology after service is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may also be granted for disease that is diagnosed after discharge from active service, when the evidence establishes that such disease was incurred in service.  38 C.F.R. § 3.303(d).

In assessing VA service connection claims for hearing loss, the Board must first determine whether the Veteran has a hearing disability under VA regulations.  Hearing disabilities are determined for VA purposes using criteria provided under 38 C.F.R. § 3.385.  Thereunder, a hearing disability will be determined where any of the following threshold measures has been found: where the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; where the auditory threshold for at least three of the frequencies is 26 decibels or greater; or where speech recognition scores using the Maryland CNC Test are less than 94 percent.  

In this matter, the record demonstrates that the Veteran has a current hearing loss disorder in his left ear.  An April 2009 VA audiology examination report of record indicates an auditory threshold of 40 at 2000 Hertz.  38 C.F.R. § 3.385.  This report indicates, however, that the Veteran does not have a hearing loss disorder under 38 C.F.R. § 3.385 in his right ear.  Each auditory threshold was measured as below 26 decibels.  And the Veteran's speech recognition score was measured as 94 percent.  Moreover, a June 2006 VA audiology examination report indicated no hearing disability in the right ear.  That report indicated a 100 percent speech recognition score, and indicated auditory thresholds below 26 decibels.  

As to whether the current left ear hearing loss relates to service, the Board notes that the Veteran's service treatment records indicate that he entered service with mild hearing loss in his left ear.  A July 2003 enlistment report of medical examination indicated elevated decibel levels at 2000 and 3000 Hertz (30 and 25, respectively).  Although this hearing loss would not qualify as a hearing loss disability under 38 C.F.R. § 3.385, the April 2009 VA examiner noted the scores as evidence that the Veteran entered service with preexisting mild hearing loss.  The Board has therefore considered the issue of whether the Veteran's service aggravated the left ear hearing loss he entered service with.   

A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disorder.  See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.

Every Veteran who served in the active military, naval, or air service after December 31, 1946 is taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2002).  See Cotant v. Principi, 17 Vet. App. 117, 131 (2003) (holding that the clear and unmistakable evidence standard is "onerous" and requires an "undebatable" result).

Importantly, only those conditions recorded in examination reports can be considered as "noted."  38 C.F.R. § 3.304(b) (2008).  A history of pre-service existence of conditions recorded at the time of examination does not constitute a notation of such conditions.  38 C.F.R. § 3.304(b)(1).

In this matter, the Veteran's pre-service hearing loss was noted upon entry to service.  He therefore cannot be presumed to have entered active service with sound hearing.  See 38 C.F.R. § 3.304(b)(1).  As such, the presumption of sound condition will not apply here.  38 U.S.C.A. § 1111 (West 2002).  The inquiry in this matter will be limited to whether the evidence of record indicates that the Veteran's documented pre-service hearing loss disorder worsened during service.  The Board notes that a lack of aggravation may be shown by evidence indicating that there was no increase in disability during service or that any increase in disability was due to the natural progress of the preexisting condition.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); 38 U.S.C.A. § 1153 (West 2002).

The Veteran maintains that a documented car accident he experienced during service, for which he experienced several injuries that have been service connected, caused or worsened his hearing loss.  The Board notes that a layperson is generally not capable of opining on matters requiring medical knowledge.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  But lay testimony is competent to establish the presence of observable symptomatology.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Here, the Veteran is clearly competent to attest to his symptom of hearing loss, which is an "observable" symptom for the Veteran who claims to experience it.  The Veteran's assertions regarding his worsening hearing during service, and the continuity of symptomatology he has experienced since service, are of probative value therefore.

However, the preponderance of the evidence of record indicates that the Veteran's pre-service hearing loss was not aggravated by service.  Rather, the evidence indicates that the hearing in his left ear improved during service.  

As indicated, the Veteran's July 2003 enlistment report of medical examination indicated mild hearing loss in the left ear.  Subsequent audiology examination reports indicate an improvement in the hearing.  A November 2004 audiogram indicated normal hearing in both ears.  An October 2005 audiogram indicated the same level of mild hearing loss in the left ear.  And the June 2006 VA audiology examination report indicates mild hearing in the left ear with decibel loss lower than was noted in July 2003, prior to commencement of service.  See 38 C.F.R. §§ 3.303, 3.306.  

The Board notes moreover that the only medical professional to comment on the Veteran's claim has offered an opinion counter to his claim.  The VA examiner who conducted the June 2006 compensation examination found no hearing loss disorder under § 3.385 so did not offer an opinion.  But the April 2009 examiner did offer an opinion.  She stated that the Veteran's service likely did not aggravate the left ear hearing loss disorder.  This examiner indicated a review of the claims file, and a personal assessment of the Veteran.  Moreover, she supported her opinion with a rationale, stating that she found the Veteran's hearing loss unrelated to service because the Veteran was found to have normal hearing in June 2006, several months following his separation from service in March 2006.  See Kightly v. Brown, 6 Vet. App. 200 (1994) (medical opinions must be supported by clinical findings in the record and conclusions of medical professionals which are not accompanied by a factual predicate in the record are not probative medical opinions).  The Board has recognized the probative value of the Veteran's statements with regard to his hearing loss.  The Board must also recognize the probative value of the VA audiologist's conclusions, and the fact that she assessed and commented on an internal, and therefore essentially medical, matter - i.e., whether the Veteran's hearing capacity was adversely affected by his service.  See Espiritu, supra.    

The Board notes that it has also assessed whether secondary service connection would be warranted here.  Service connection may be established on a secondary basis for a disability that is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2010).

In statements of record, the Veteran has asserted that tinnitus relates to hearing loss in his left ear.  As the Veteran has been service connected for tinnitus since his March 2006 discharge from service, the Board found inquiry into this matter warranted.  However, the only medical evidence of record to address this inherently medical issue - i.e., whether the Veteran's tinnitus, a disorder originating in his brain, could relate to his hearing loss - counters the Veteran's claim.  In the April 2009 report, the VA examiner stated that tinnitus was not a symptom that was associated with the Veteran's hearing loss.  Id.  

In sum, the record shows that the Veteran entered service with a pre-service hearing loss disorder.  The record shows that the Veteran also believed during service that his hearing had worsened, and that in particular, a car accident caused him hearing loss.  However, the audiology examination reports dated after March 2003 indicate no in-service aggravation of his hearing.  Moreover, the only medical professional to comment on the issue found against the Veteran.  Based on this evidence, the Board finds that the evidence preponderates against the Veteran's claim to service connection for hearing loss.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (to deny a claim on its merits, the evidence must preponderate against the claim).  As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for bilateral hearing loss is denied.  



____________________________________________
John E. Ormond, Jr. 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


